Appeal from (1) judgments of the Supreme Court in favor of plaintiffs, entered August 19, 1975 in Madison County, upon verdicts rendered at a Trial Term and (2) an order of the same court, entered August 14, 1975, which denied defendant’s motions to dismiss the complaints at the close of the evidence and for judgment notwithstanding the verdicts. On a prior appeal to this court, judgments in favor of plaintiffs were reversed, on the law, and the complaints were dismissed upon the grounds that the negligence of the defendant was not the proximate cause of the injuries alleged, nor was the result foreseeable (55 AD2d 432). On further appeal to the Court of Appeals, this determination was itself reversed for the reasons stated in the dissenting opinions of this court and the case was remitted to us for a review of the facts (43 NY2d 814; see CPLR 5613). It is abundantly clear that all appropriate questions of fact were considered by the jury and its resolution of those issues in the trial court in favor of plaintiffs should not be disturbed. Upon review of the facts, the judgments are affirmed. Judgments and order affirmed, with costs. Kane, J. P., Staley, Jr., Main, Larkin and Herlihy, JJ., concur.